Case 2:19-cv-09864-CAS-E Document 21 Filed 01/13/20 Page 1 of 2 Page ID #:193
                                                                                 Case 2:19-cv-09864-CAS-E Document 21 Filed 01/13/20 Page 2 of 2 Page ID #:194



                                                                                  1         2) the opposition to the Motion is due by January 21, 2020; and
                                                                                  2         3) the reply in support of the motion is due by January 28, 2020.
                                                                                  3
                                                                                  4         IT IS SO ORDERED.
                                                                                  5   Dated: January 13, 2020               Honorable Christina A. Snyder
                                                                                                                            United States District Judge
                                                                                  6
                                                                                  7
                                                                                  8
                                                                                  9
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10
                                                                                 11
                                            2049 Century Park East, Suite 3550




                                                                                 12
                                                 Los Angeles, CA 90067




                                                                                 13
                                                                                 14
                                                                                 15
                                                                                 16
                                                                                 17
                                                                                 18
                                                                                 19
                                                                                 20
                                                                                 21
                                                                                 22
                                                                                 23
                                                                                 24
                                                                                 25
                                                                                 26
                                                                                 27
                                                                                 28
                                                                                                                                     Order Granting Stip. To Continue Hearing On Mot.
                                                                                                                               2     For Issuance Of A Prelim. Injunction -
                                                                                                                                     CASE NO. 2:19-CV-09884 CAS-E
